Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Robinson and Andrade Alfonseca teach a resampling circuit that comprises a first, a second and a third clock signal having different frequency  that generates the digital data synchronously, however, they fail to teach a resampling circuit that a resampling circuit that measures a first time interval, which is a time interval between a plurality of successive edges of the first clock signal, and a second time interval, which is a time interval between one of the plurality of edges of the first clock signal and an edge of the second clock signal, with a third clock signal having a higher frequency than the first clock signal and the second clock signal, the resampling circuit calculates and outputs the second data updated at the edge of the second clock signal, based on the first time interval and the second time interval, and a plurality of the first data updated at the plurality of edges of the first clock signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845